Citation Nr: 1336486	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 1968.




This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA paperless claims processing system contains additional VA treatment records that have been considered by the RO and the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The claim of service connection for hypertension must be remanded to obtain service treatment records related to the Veteran's reported service in the US. Marine Corps Reserve.  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to locate any available records from the Veteran's reserve service, including:

With the U.S. Marine Corps Reserve from June 1968 to February 1970, including any treatment records and periodic examination reports - contact the U.S. Marine Corps Headquarters Personnel Management Support Branch (MMSB) at 2008 Elliot Road in Quantico, VA 22134-5030; the Marine Corps Mobilization Command (Code MMI) at 15303 Andrews Road, Kansas City, MO 64147-1207; AND the Milwaukee Marine Reserve Unit (Company F, 2d Battalion, 24th Marine Regiment, 4th Marine Division) at 2401 South Lincoln Memorial Drive in Milwaukee, WI 53207.

With the National Guard for the State of Missouri, with service with 1035th Maintenance Company, Jefferson City, Missouri, ending June 24, 1974.

2. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) (2013), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

3. IF NO RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the Veteran of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate the claim, including, but not limited to, "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264.







4. Review the claim, and consider whether a VA examination is necessary. 

5. Readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran may submit any further evidence towards substantiation of his claim. No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

CONTINUED ON NEXT PAGE







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

